This appeal is on the record proper without a transcription of the testimony. There is no error apparent, and the judgment of the court below is due to be affirmed.
The accused was adjudged guilty as charged in the indictment, and his punishment was fixed at a fine of $100.
There is nothing in the record to indicate that the defendant paid the fine and costs or confessed judgment therefor. Under these circumstances, the provisions of Section 341, Title 15, Code 1940, should have been applied. The judgment entry in this respect is incomplete.
It is ordered, therefore, that the judgment below be affirmed and the cause remanded *Page 273 
to the court below for proper sentence. Webb et al. v. State, Ala.App., 38 So.2d 500.
Affirmed. Remanded for proper sentence.